 


 
FEDERAL DEPOSIT INSURANCE CORPORATION
WASHINGTON, D.C.
AND


DEPARTMENT OF FINANCIAL INSTITUTIONS FOR THE STATE OF WISCONSIN
MADISON, WISCONSIN
 
 

--------------------------------------------------------------------------------

In the Matter
of                                                                     
      )                                                                                  
  CONSENT ORDER
)
)
WATERSTONE BANK, SSB                                                     )
WAUWATOSA,
WISCONSIN                                                 )                                                                         
           FDIC-09-509b
)
)
(STATE CHARTERED                                                               )
INSURED NONMEMBER BANK)                                            )
)

--------------------------------------------------------------------------------



 


WaterStone Bank, SSB, Wauwatosa, Wisconsin (“Bank”),  having been advised of its
right to a NOTICE OF CHARGES AND OF HEARING detailing the unsafe or unsound
banking practices and violations of law, rule or regulation alleged to have been
committed by the Bank, and of its right to a hearing on the charges under
section 8(b) of the Federal Deposit Insurance Act (“Act”), 12 U.S.C. § 1818(b),
and under  220.04 (9) of the Wisconsin Statutes, Wis. Stat. § 220.04 (9),
regarding hearings before the Department of Financial Institutions for the State
of Wisconsin ("WDFI") , and having waived those rights, entered into a
STIPULATION AND CONSENT TO THE ISSUANCE OF AN ORDER TO CEASE AND DESIST
(“STIPULATION”) with representatives of  the Federal Deposit Insurance
Corporation (“FDIC”) and the WDFI dated _____________________, whereby, solely
for the purpose of this proceeding and without admitting or denying the charges
of unsafe or unsound banking practices relating to asset quality and earnings,
and violations of law, rule or regulation, the Bank consented to the issuance of
a CONSENT ORDER  (“ORDER”) by the FDIC and the WDFI.
 
- 1 -


The FDIC and the WDFI considered the matter and determined that they had reason
to believe that the Bank had engaged in unsafe or unsound banking practices and
violations of law, rule or regulation.  The FDIC and the WDFI, therefore,
accepted the STIPULATION.
                Having also determined that the requirements for issuance of an
order under 12 U.S.C. 1818(b) and 220.04 (9) of the Wisconsin Statutes, Wis.
Stat. § 220.04 (9), have been satisfied, the FDIC and the WDFI HEREBY ORDER,
that the Bank, its institution-affiliated parties, as that term is defined in
section 3(u) of the Act, 12 U.S.C. § 1813(u), and its successors and assigns
take affirmative action as follows:


MANAGEMENT
1.           (a)           During the life of this ORDER, the Bank shall
continue to have and retain qualified management.  Management shall be provided
the necessary written authority to implement the provisions of this ORDER.  The
qualifications of management shall be assessed on its ability to:
 
(i)
Comply with the requirements of this ORDER;

 
(ii)
Operate the Bank in a safe and sound manner;

 
(iii)
Comply with applicable laws, rules, and regulations; and

 
(iv)
Restore all aspects of the Bank to a safe and sound condition, including capital
adequacy, asset quality, management effectiveness, earnings, liquidity, and
sensitivity to interest rate risk.

(b)           During the life of this ORDER, prior to the addition of any
individual to the board of directors or the employment of any individual as a
senior executive officer, the Bank shall request and obtain the written approval
of the Administrator Division of Banking, of the WDFI
 
- 2 -


(“Administrator”).  For purposes of this ORDER, “senior executive officer” is
defined as in section 32 of the Act (“section 32”), 12 U.S.C. § 1831(i), and
section 303.101(b) of the FDIC Rules and Regulations, 12 C.F.R. § 303.101(b).


MANAGEMENT PLAN
2.           (a)           Within 90 days from the effective date of this ORDER,
the Bank shall retain an independent third party acceptable to the Regional
Director of the FDIC’s Chicago Regional Office (“Regional Director”) and the
Administrator, who will develop a written analysis and assessment of the Bank’s
management needs (“Management Study”) for the purpose of providing qualified
management for the Bank.
(b)           The Bank shall provide the Regional Director and the Administrator
with a copy of the proposed engagement letter or contract with the independent
third party for review.
(c)           The Management Study shall be developed within 120 days from the
effective date of this ORDER.  The management study shall include, at a minimum:
 
(i)
Identification of both the type and number of senior executive officer positions
needed to properly manage and supervise the affairs of the Bank;

 
(ii)
Identification and establishment of such Bank committees as are needed to
provide guidance and oversight to active management;

 
(iii)
Evaluation of all Bank senior executive officers to determine whether these
individuals possess the ability, experience and other qualifications required to
perform present and anticipated duties, including adherence to the Bank’s
established policies and practices, and restoration and maintenance of the Bank
in a safe and sound condition;

 
(iv)
Evaluation of all Bank senior executive officer’s compensation, including
salaries, director fees, and other benefits;

 
(v)
A plan to recruit and hire any additional or replacement personnel with the
requisite ability, experience and other qualifications to fill those senior
executive officer positions identified by this paragraph of this ORDER.

 
 
- 3 -


(d)           Within 30 days after receipt of the Management Study, the Bank
shall develop  a plan to implement the recommendations of the Management Study.
If the Bank believes a recommendation contained in the Management Study should
not be part of the plan the Board shall document its reasons therefore in the
Board minutes with any dissenters noted.
(e)           A copy of the Management Study, and plan required by this
paragraph shall be submitted to the Regional Director and the Administrator.


BOARD PARTICIPATION
3.           (a)           From the effective date of this ORDER, the board of
directors shall increase its participation in the affairs of the Bank, approving
sound policies and objectives  for the supervision of all of the Bank’s
activities, consistent with the role and expertise commonly expected for
directors of Banks of comparable size.
(b)           Within 30 days from the effective date of this ORDER, the Bank’s
board of directors shall have in place a program that will provide for
monitoring of the Bank’s compliance with the ORDER.


- 4 -


CAPITAL
4.           (a)           From the effective date of this ORDER, the Bank shall
have and maintain its level of Tier 1 capital as a percentage of its total
assets (“capital ratio”) at a minimum of 8.5 percent and its level of qualifying
total capital as a percentage of risk-weighted assets (“total risk based capital
ratio”) at a minimum of 12 percent.  For purposes of this ORDER, Tier 1 capital,
qualifying total capital, total assets, and risk-weighted assets shall be
calculated in accordance with Part 325 of the FDIC Rules and Regulations (“Part
325”), 12 C.F.R. Part 325.
(b)           If, while this ORDER is in effect, the Bank increases capital by
the sale of new securities, the board of directors of the Bank shall adopt and
implement a plan for the sale of such additional securities, including the
voting of any shares owned or proxies held by or controlled by them in favor of
said plan.  Should the implementation of the plan involve public distribution of
Bank securities, including a distribution limited only to the Bank’s existing
shareholders, the Bank shall prepare detailed offering materials fully
describing the securities being offered, including an accurate description of
the financial condition of the Bank and the circumstances giving rise to the
offering, and other material disclosures necessary to comply with Federal
securities laws.  Prior to the implementation of the plan and, in any event, not
less than 20 days prior to the dissemination of such materials, the materials
used in the sale of the securities shall be submitted to the FDIC Registration
and Disclosure Section, 550 17th Street, N.W., Washington, D.C. 20429 and to the
WDFI, 345 West Washington Street, 4th Floor, PO Box 7876, Madison, WI
53707-7876, for their review.  Any changes requested to be made in the materials
by the FDIC or the WDFI shall be made prior to their dissemination.
(c)           In complying with the provisions of this paragraph, the Bank shall
provide to any subscriber and/or purchaser of Bank securities written notice of
any planned or existing development or other changes which are materially
different from the information reflected in any offering materials used in
connection with the sale of Bank securities.  
 
- 5 -


The written notice required by this paragraph shall be furnished within 10
calendar days of the date any material development or change was planned or
occurred, whichever is earlier, and shall be furnished to every purchaser and/or
subscriber of the Bank’s original offering materials.


LOSS CHARGE-OFF
5.           As of the effective date of this Order the Bank shall charge off
from its books and records any loan classified “Loss” in the Report of
Examination dated June 1, 2009 (“ROE”).


PROHIBITION OF ADDITIONAL LOANS TO CLASSIFIED BORROWERS
6.           (a)           As of the effective date of this ORDER, the Bank
shall not extend, directly or indirectly, any additional credit to, or for the
benefit of, any borrower who is already obligated in any manner to the Bank on
any extensions of credit (including any portion thereof) that has been charged
off the books of the Bank or classified “Loss” in the ROE, so long as such
credit remains uncollected.
(b)           As of the effective date of this ORDER, the Bank shall not extend,
directly or indirectly, any additional credit to, or for the benefit of, any
borrower whose loan or other credit has been classified “Substandard”,
“Doubtful”, or is listed for Special Mention in the ROE, and is uncollected
unless a majority of the Bank’s board of directors has adopted, prior to such
extension of credit, a detailed written statement giving the reasons why such
extension of credit is in the best interest of the Bank.  A copy of the
statement shall be signed by each Director with any dissenting Directors noted,
and incorporated in the minutes of the applicable board of directors’ meeting. A
copy of the statement shall be placed in the appropriate loan file.
 
- 6 -


REDUCTION OF DELINQUENCIES AND CLASSIFIED ASSETS
7.           (a)           Within 60 days from the effective date of this ORDER,
the Bank shall continue to comply with its written plan to reduce the Bank’s
risk position in each asset in excess of $500,000 which is more than 90 days
delinquent or classified “Substandard” or “Doubtful” in the ROE. The Bank shall
revise its plan to include provisions which:
 
(i)
Prohibit an extension of credit for the payment of interest, unless the Board
provides, in writing, a detailed explanation of why the extension is in the best
interest of the Bank;

 
(ii)
Provide for review of the current financial condition of each delinquent or
classified borrower, including a review of borrower cash flow and collateral
value;

 
(iii)
Delineate areas of responsibility for loan officers;

 
(iv)
Establish dollar levels to which the Bank shall reduce delinquencies and
classified assets within 6 and 12 months from the effective date of this ORDER;
and

 
(v)
Provide for the submission of monthly written progress reports to the Bank’s
board of directors for review and notation in minutes of the meetings of the
board of directors.

(b)           As used in this paragraph, “reduce” means to: (1) collect; (2)
charge off; (3) sell; or (4) improve the quality of such assets so as to warrant
removal of any adverse classification by the FDIC and the WDFI.
(c)           A copy of the plan required by this paragraph shall be submitted
to the Regional Director and Administrator.
(d)           While this ORDER remains in effect, the plan shall be revised to
include assets which become more than 90 days delinquent after the effective
date of this ORDER or
 
- 7 -


are adversely classified at any subsequent examinations.


LENDING AND COLLECTION POLICIES
8.           (a)           Within 60 days from the effective date of this ORDER,
the Bank shall review its written lending and collection policies to determine
if such policies provide effective guidance and control over the Bank's lending
function,  including specific guidelines for measuring, monitoring, and
reporting problem credits.  In addition, the Bank shall obtain adequate and
current documentation for all loans in the Bank's loan portfolio.
(b)           The revisions to the Bank's loan policy and practices, required by
this paragraph, at a minimum, shall incorporate the items discussed on pages 15
through 20 of the ROE.
(c)           Copies of the policies and revisions thereto required by this
paragraph shall be submitted to the Regional Director and Administrator.
LOAN REVIEW
9.           (a)           Within 90 days from the effective date of this ORDER,
the Bank shall develop a program of independent loan review that will provide
for a periodic review of the Bank’s loan portfolio and the identification and
characterization of problem credits.  At a minimum, the system shall provide
for:
 
- 8 -


 
(i)
Prompt identification of loans with credit weaknesses that warrant the special
attention of management, including the name of the borrower, the amount of the
loan, the reason why the loan warrants special attention; and an assessment of
the degree of risk that the loan will not be fully repaid according to its
terms;

 
(ii)
Action plans to reduce the Bank’s risk exposure from each identified
relationship;

 
(iii)
Prompt identification of all outstanding balances and commitments attributable
to each obligor identified under the requirements of subparagraph (i), including
outstanding balances and commitments attributable to related interests of such
obligors, including the obligor of record, relationship to the primary obligor
identified under subparagraph (i), and an assessment of the risk exposure from
the aggregate relationship;

 
(iv)
Identification of trends affecting the quality of the loan portfolio, potential
problem areas, and action plans to reduce the Bank’s risk exposure;

 
(v)
Assessment of the overall quality of the loan portfolio;

 
(vi)
Identification of credit and collateral documentation exceptions and an action
plan to address the identified deficiencies;

 
(vii)
Identification and status of violations of law, rules, or regulations with
respect to the lending function and an action plan to address the identified
violations;

 
(viii)
Identification of loans that are not in conformance with the Bank’s lending
policy and an action plan to address the identified deficiencies;

 
(ix)
Identification of loans to directors, officer, principal shareholders, and their
related interests; and

 
(x)
A mechanism for reporting periodically, but in no event less than quarterly, the
information developed in (i) through (ix), above, to the board of
directors.  The report should also describe the action(s) taken by management
with respect to problem credits.

 
- 9 -


                (b)           A copy of the program required by this paragraph
shall be submitted to the Regional Director and the Administrator.


CONCENTRATIONS OF CREDIT
10.           (a)           Within 60 days from the effective date of this
ORDER, the Bank shall formulate, adopt and implement a written plan to manage
each of the concentrations of credit identified on page 47 of the ROE in a safe
and sound manner.  At a minimum, the plan must provide for written procedures
for the ongoing measurement and monitoring of the concentrations of credit, and
a limit on concentrations commensurate with the Bank’s capital position, safe
and sound banking practices, and the overall risk profile of the Bank.
LIQUIDITY PLAN
11.           (a)           The Bank shall continue to comply with its
contingency funding plan (“Liquidity Plan”).  The Liquidity Plan shall be
reviewed and revised to identify sources of liquid assets to meet the Bank’s
contingency funding needs over time horizons of one month, two months, and three
months.  At a minimum, the Liquidity Plan shall be prepared in conformance with
the Liquidity Risk Management Guidance found at FIL-84-2008 and specifically
include provisions to reduce reliance on non-core funding sources.
(b)           A copy of the revised plan shall be submitted to the Regional
Director and Administrator.


- 10 -


INTEREST RATE RISK
12.           (a)           Within 60 days of the effective date of this ORDER,
the Bank shall have procedures for managing the Bank’s sensitivity to interest
rate risk.  The procedures shall comply with the Joint Agency Statement of
Policy on Interest Rate Risk (June 26, 1996), and the Joint Supervisory
Statement on Investment Securities and End-User Derivative Activities (April 23,
1998).
(b)           A copy of the policy revisions and procedures required by this
paragraph shall be submitted to the Regional Director and the Administrator.


PROFIT PLAN AND BUDGET
13           (a)           Within 60 days from the effective date of this ORDER,
the Bank shall revise and update its current  profit plan and  budget for
calendar years 2010 and 2011.
(b)           Within 30 days from the end of each calendar quarter following
completion of the revised profit plans and budgets required by this paragraph,
the Bank’s board of directors shall evaluate the Bank’s actual performance in
relation to the plan and budget, record the results of the evaluation, and note
any actions taken by the Bank in the minutes of the board of directors’ meeting
at which such evaluation is undertaken.
(c)           A written profit plan and budget shall be prepared for each
calendar year for which this ORDER is in effect.
(d)           A copy of the revised plans and budgets required by this paragraph
shall be submitted to the Regional Director and Administrator.


STRATEGIC PLAN
14.           (a)           Within 120 days from the effective date of this
ORDER, the Bank shall formulate, adopt, and implement a realistic, comprehensive
strategic plan.  The plan required by
 
- 11 -


this paragraph shall contain an assessment of the Bank’s current financial
condition and market area, and a description of the operating assumptions that
form the basis for major projected income and expense components.  The written
strategic plan shall address, at a minimum:
 
(i)
Strategies for pricing policies and asset/liability management; and

 
(ii)
Financial goals, including pro forma statements for asset growth, capital
adequacy, and earnings.

(b)           Within 30 days from the end of each calendar quarter following the
effective date of this ORDER, the Bank’s board of directors shall evaluate the
Bank’s actual performance in relation to the strategic plan required by this
paragraph and record the results of the evaluation, and any actions taken by the
Bank, in the minutes of the board of directors’ meeting at which such evaluation
is undertaken.
(c)           The strategic plan required by this ORDER shall be revised 30 days
prior to the end of each calendar year during which this ORDER is in effect.
Thereafter the Bank shall approve the revised plan, which approval shall be
recorded in the minutes of a board of directors’ meeting, and the Bank shall
implement and adhere to the revised plan.
(d)           Copies of the plan and revisions thereto required by this
paragraph shall be submitted to the Regional Director and Administrator.
DIVIDEND RESTRICTION
15.                      As of the effective date of this ORDER, the Bank shall
not declare or pay any cash dividend without the prior written consent of the
Regional Director and Administrator.


NOTIFICATION TO SHAREHOLDER
16.           Following the effective date of this ORDER, the Bank shall send to
its shareholder a copy of this ORDER: (1) in conjunction with the Bank’s next
shareholder communication;
 
- 12 -


or (2) in conjunction with its notice or proxy statement preceding the Bank’s
next shareholder meeting.
PROGRESS REPORTS
17.             Within 30 days from the end of each calendar quarter following
the effective date of this ORDER, the Bank shall furnish to the Regional
Director and Administrator written progress reports signed by each member of the
Bank’s board of directors, detailing the actions taken to secure compliance with
the ORDER and the results thereof.
This ORDER shall be effective upon its issuance by the FDIC and the WDFI.
The provisions of this ORDER shall be binding upon the Bank, its
institution-affiliated parties, and any successors and assigns thereof.
The provisions of this ORDER shall remain effective and enforceable except to
the extent that, and until such time as, any provision has been modified,
terminated, suspended, or set aside by the FDIC and the WDFI.


Pursuant to delegated authority.


Dated:





     
M. Anthony Lowe
Regional Director
Chicago Regional Office
Federal Deposit Insurance
Corporation
 
 
 
Michael J. Mach
Administrator
Department of Financial Institutions for the State of Wisconsin
 
 






 
- 13 -

 
